

116 HR 174 IH: Supporting Home Owner Rights Enforcement Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 174IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Power Act to require the Federal Energy Regulatory Commission to minimize
			 infringement on the exercise and enjoyment of property rights in issuing
			 hydropower licenses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Home Owner Rights Enforcement Act. 2.Hydropower licenses (a)LicensesSection 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended—
 (1)by striking and after recreational opportunities,; and (2)by inserting , and minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after aspects of environmental quality.
 (b)Private landownershipSection 10 of the Federal Power Act (16 U.S.C. 803) is amended— (1)in subsection (a)(1), by inserting , including minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after section 4(e); and
 (2)by adding at the end the following:  (k)Private landownershipIn developing any recreational resource within the project boundary, the licensee shall consider private landownership as a means to encourage and facilitate—
 (1)private investment; and (2)increased tourism and recreational use..
				